          Case 5:20-cr-00243-HE Document 5 Filed 09/30/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE

                     WESTERN DISTRICT OF OKLAHOMA



UNITED STATES OF AMERICA,

                    Plaintiff,

             -vs-                                   Case No. CR-20-243-HE


TRAYMON EUREAL GREEN,

                    Defendant.


               WRIT OF HABEAS CORPUS AD PROSEOUENDUM



      The President of the United States to the United States Marshal for the Western

District of Oklahoma or any United States Marshal, and the Warden or Superintendent:

      GREETINGS:You are hereby commanded to proceed to the Oklahoma County Jail,

Oklahoma City, Oklahoma, and there take and receive Traymon Eureal Green, Inmate

Number 200408269, and keep him in your custody and bring him before the United States

District Court for the Western District of Oklahoma on October 7, 2020, at 3:00 p.m., for

any hearings necessary in this case and then return him to the custody of the Oklahoma

County Jail, or do as otherwise ordered by the Court.

      DATED this 30th day of September, 2020.

                                             CARMELITA REEDER SHINN
                                             Clerk ofthe United States District Court
                                             for the Western District of Oklahoma



                                             By:_ /s/ Lesa Boles
                                                            DEPUTY
